      Case 3:18-cv-03297-X Document 26 Filed 09/03/20       Page 1 of 4 PageID 155



                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF TEXAS
                                DALLAS DIVISION

 FALCON INSURANCE COMPANY,                     §
                                               §
           Plaintiff,                          §
                                               §
 v.                                            §
                                               §
 JUAN GERARDO MOLINA,                          §
 JOSE EDUARDO SOSA,                            §
 XYLYN ANDERSON,                               §
 SONYA ANDERSON Individually and               § Civil Action No. 3:18-CV-03297-X
 as Next Friend of Minor Children              §
 T.A., T.A., MYRA JONES,                       §
 ERICA WILLIS Individually and as              §
 Next Friend of Minor Child J.J.,              §
 JA’BAURI JONES Individually and as            §
 Next Friend of Minor Child J.J., and          §
 FRED LOYA INSURANCE AGENCY,                   §
 INC.                                          §
                                               §
           Defendants.
                                               §

                        MEMORANDUM OPINION AND ORDER

         Before the Court is Plaintiff Falcon Insurance Company’s (Falcon) Motion for

Default and for Default Judgment Defendants Jose Eduardo Sosa, Juan Gerardo

Molina, Xylyn Anderson, Myra Jones, Sonya Andersen individually, and as next

friend of minor children T.A. (male) and T.A [Doc. No. 22]. The Court concludes that

the motion is premature because a ruling that Falcon has no duty to defend or

indemnify as to the defaulting parties would necessarily prejudice the remaining

party in the case that is litigating that precise issue. Accordingly, the Court DENIES

the motion.


                                           1
  Case 3:18-cv-03297-X Document 26 Filed 09/03/20        Page 2 of 4 PageID 156



                                         I.

      Based upon Falcon’s motion for default and for default judgment, the Clerk

issued a default [Doc. No. 23].     The Court concludes the Clerk’s default was

appropriate. The motion and exhibits demonstrated that Falcon filed its complaint

on December 14, 2018, seeking a declaration that it had no duty to defend or

indemnify defendants Sosa or Molina in a suit in Dallas County arising from a car

accident and that the remaining individual defendants have no right to payment

under the Falcon policy. Sosa and Molina were properly served but never answered

within the 21 days required by law. Zylyn Anderson, Sonya Anderson, and Myra

Jones waived service but never answered within the 60 days required by law. The

motion included the affidavit required by Rule 55. As a result, the Court concludes

the Clerk’s default was proper.

                                         II.

      The Court must now turn to the issue of entering a default judgment. Federal

Rule of Civil Procedure 55(b)(2) provides the standard for a default judgment in a

case like this. But when an action “presents more than one claim for relief . . . or

when multiple parties are involved, the court may direct entry of a final judgment as

to one or more, but fewer than all, claims or parties only if the court expressly

determines that there is no just reason for delay.”1 Otherwise, when “one of multiple




      1   FED. R. CIV. P. 54(b).

                                         2
   Case 3:18-cv-03297-X Document 26 Filed 09/03/20                   Page 3 of 4 PageID 157



defendants has defaulted, ‘judgment should generally not be entered against the

defaulting defendant until the matter has been adjudicated as to all defendants[.]’”2

       Falcon seeks the same declaratory relief against all but three defendants: Myra

Jones, Ja’Bauri Jones, and Fred Loya Insurance Agency, Inc. By separate order, the

Court has granted Falcon’s motion to dismiss Myra Jones Ja’Bauri Jones (as next

friends of minor child J.J.). But Fred Loya Insurance has answered and remains in

the case. As a result, granting a default judgment stating that Falcon Insurance has

no duty to defend on indemnify in the underlying case would prejudice Fred Loya

Insurance Agency Inc.3          In addition, Rule 55(b)(2) admonishes that a “default

judgment may be entered against a minor or incompetent person only if represented

by a general guardian, conservator, or other like fiduciary who has appeared.” This

is an additional impediment to the Court entering a default judgment against Sonya

Anderson at this time.

       For the foregoing reasons, the Court DENIES the motion for entry of default

judgment.




       2  Bank of America, NA v. Vandenburg, 2020 WL 1640344, at *2 (N.D. Tex. Apr. 2, 2020) (Starr,
J.) (quoting Underwriters at Lloyds, Syndicate 4242 v. Turtle Creek Partnership, Ltd., 2010 WL
5583118, at *2 (S.D. Tex. Feb. 26, 2010)).
        3 Underwriters at Lloyds, 2010 WL 5583118, at *2 (explaining that although the general rule

to not grant final judgment as to some defendants is when there is alleged joint and several liability,
the same reasoning “probably can be extended to situations in which several defendants have closely
related defenses” (citing Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, 10A Fed. Prac. and
Proc. Civ. § 2690 (3d ed. 1998))).

                                                  3
Case 3:18-cv-03297-X Document 26 Filed 09/03/20   Page 4 of 4 PageID 158



   IT IS SO ORDERED this 3rd day of September 2020.




                                       _________________________________
                                       BRANTLEY STARR
                                       UNITED STATES DISTRICT JUDGE




                                   4
